Title: To Thomas Jefferson from Vicomte de Pastey, 6 August 1804
From: Pastey, Vicomte de
To: Jefferson, Thomas


               
                  Sir,
                  
                     6 Aug. 1804
                  
               
               I have for three years past been a witness of the infinite good the American People have happily enjoyed. Fortunate, and unoidable result of a wise and impartial Administration!
               I most humbly beg leave to dedicate to your Excellency the triffling production of an hour’s leisure: it is a feeble, but sincere hommage I pay, with the most profound respect, to those distinguished vertues, which an admiring World venerates in silence. 
               Deign to accept of the assurances of the highest Esteem of your most humbe. & obt Servant
               
                  
                     Le vicomte de Pastey L. D.
                  
               
            